DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for identification of nucleotide content in a portion of a polynucleotide, comprising: applying the polynucleotide to a surface; directing a light source with a wavelength toward a portion of the polynucleotide, wherein the portion comprises between 2 and 20 nucleotides; allowing the light to interact with the portion of the polynucleotide; detecting the light reflected by the portion of the polynucleotide; determining the intensity of the Raman shift of the reflected light from about 200 to about 1500 cm-1; determining the amount of absorbance from about 600 to about 1800 cm-1; measuring the intensity of Raman shift at one or more wavenumbers between 200 and 1500 cm-1 and calculating an area under the curve for each measured wavenumber; determining the relative content of adenine, thymine, cytosine, and guanine in the portion based on the relative intensity of the one or more wavenumbers; thereby identifying the nucleotide content in the portion of the polynucleotide, classified in C12Q 2565/632.
II. Claims 11-18, drawn to a method for determining a nucleotide sequence of a polynucleotide, comprising: combing a polynucleotide onto a surface; moving a probe into proximity with a first portion of the polynucleotide; directing a light source with a wavelength toward the first portion of the polynucleotide; allowing the light to interact with the first portion of the polynucleotide; detecting the light reflected from the first portion of the polynucleotide to determine the Raman shift and absorbance at one or more wavenumbers between about 100 and 1800 cm-1; identifying the relative amount of adenine, thymine, cytosine, and guanine in the portion based on the intensity of the Raman shift at one , classified in C12Q 1/6869.
III. Claims 19-20, drawn to a system for block optical DNA sequence identification comprising: a surface, comprising a plurality of probes; a laser source; a light collection device; at least one spectrophotometer for analyzing the collected light; and an input and/or output terminal; a microprocessor; a storage device; a communication bus in communication with the laser, collection device, terminal microprocessor, and storage device, classified in G01N 21/658.
The inventions are independent or distinct, each from the other because:
Inventions [I and II] and [III] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as by a system for block optical DNA sequence identification comprising: a surface, comprising a plurality of probes; a laser source; a light collection device; at least one spectrophotometer for analyzing the collected light; and an input and/or output terminal; a microprocessor; a storage device; a communication bus in communication with the laser, collection device, terminal microprocessor, and storage device of Group [III] does NOT require determining the intensity of the Raman shift of the reflected light from about 200 to about 1500 cm-1; determining the amount of absorbance from about 600 to about 1800 cm-1; measuring the intensity of Raman shift at one or more wavenumbers between 200 and 1500 cm-1 and calculating an area under the curve for each measured wavenumber; determining the relative content of adenine, thymine, cytosine, and guanine in the portion based on the relative intensity of the one or more wavenumbers; thereby identifying the nucleotide content in the portion of the polynucleotide of Group [l] and/or moving the probe to a second portion of the polynucleotide and identifying the relative amount of adenine, thymine, cytosine, and guanine in the second portion, wherein the second portion differs from the first portion by the loss of one nucleotide from the first portion and the addition of a second nucleotide; determining a first nucleotide and second nucleotide identity and position by comparing the relative nucleotide contents of the first and second portions of Group [II].
Inventions [I] and [II] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination ([I] and [II]) has separate utility such as none requires the presence of any of the others for its intended and disclosed use such that  a method of determining a nucleotide sequence of the polynucleotide the steps comprising determining the relative content of adenine, thymine, cytosine, and guanine in the portion based on the relative intensity of the one or more wavenumbers; thereby identifying the nucleotide content in the portion of the polynucleotide of Group [l] and/or moving the probe to a second portion of the polynucleotide and identifying the relative amount of adenine, thymine, cytosine, and guanine in the second portion, wherein the second portion differs from the first portion by the loss of one nucleotide from the first portion and the addition of a second nucleotide; determining a first nucleotide and second nucleotide identity and position by comparing the relative nucleotide contents of the first and second portions of Group II does NOT require  a method of identification of a nucleotide content in a portion of a polynucleotide the steps comprising determining the amount of absorbance from about 600 to about 1800 cm-1; measuring the intensity of Raman shift at one or more wavenumbers between 200 and 1500 cm-1 and calculating an area under the curve for each measured wavenumber; determining the relative content of adenine, thymine, cytosine, and guanine in the identifying the nucleotide content in the portion of the polynucleotide of Group Il.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 8, 2021




							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886